          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 1 of 27




                          IN THE UNITED STATE DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


-------------------------------------------------------
JM HOLDINGS 1 LLC AND                                 )
CEDAR HOLDINGS, LLC                                   )
                                                      )
                  Plaintiffs,                         )   Civil Action No. 1:20-cv-03480-JPO
                                                      )
         v.                                           )
                                                      )
QUARTERS HOLDING GmbH                                 )
                                                      )
                  Defendant.                          )
-------------------------------------------------------




  PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION FOR THE IMPOSITION
                  OF SANCTIONS PURSUANT TO RULE 11




                                                                Nathaniel J. Kritzer
                                                                Michael G. Scavelli
                                                                Steptoe & Johnson LLP
                                                                1114 Avenue of the Americas
                                                                New York, New York 10036

                                                                Attorneys for Plaintiffs
             Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 2 of 27




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1
COUNTERSTATEMENT OF RELEVANT FACTS .................................................................... 3
I.     The Lease & Guaranty ............................................................................................................ 3
II.    Defendant’s Failure to Deliver an Estoppel Certificate as Required by the Lease ................ 5
III. Pre-Litigation Communications Between the Parties ............................................................. 7
ARGUMENT .................................................................................................................................. 7
I.    Applicable Legal Standards..................................................................................................... 7
II. Plaintiffs’ Claims Are Meritorious and Supported by Binding Precedent .............................. 9
III. The Allegations in the Complaint Are True and Supported by Evidence ............................. 15
IV. Defendant’s Allegations of an “Improper Purpose” are Wrong and Cannot Support a
    Motion for Sanctions ............................................................................................................. 16
V. Defendant’s Refusal to Provide Full Discovery Precludes Its Motion for Sanctions ........... 20
VI. Defendant is Not Entitled to Any of the Sanctions It Seeks ................................................. 21
VII. Plaintiffs Are Entitled to Costs for Defendant’s Frivolous Motion ...................................... 22
CONCLUSION ............................................................................................................................. 23




                                                                     ii
            Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 3 of 27




                                              TABLE OF AUTHORITIES



Cases                                                                                                                         Page(s)

Am. List Corp. v. U.S. News & World Report, Inc.,
   75 N.Y.2d 38 (1989) ................................................................................................................10

Baasch v. Reyer,
   827 F. Supp. 940 (E.D.N.Y. 1993) ....................................................................................18, 19

Barash v. Pennsylvania Term. Real Estate Corp.,
   26 N.Y.2d 77 (1970) ................................................................................................................12

Bello v. Barden Corp.,
    No. 3:01CV01531(AWT), 2006 WL 2827091 (D. Conn. Sept. 29, 2006)..............................19

Bobcar Media, LLC v. Aardvark Event Logistics, Inc.,
   No. 16-CV-885 (JPO), 2019 WL 422613 (S.D.N.Y. Feb. 4, 2019) ..........................7, 8, 18, 22

Colliton v. Cravath, Swaine & Moore LLP,
   No. 08 CIV 0400 (NRB), 2008 WL 4386764 (S.D.N.Y. Sept. 24, 2008) ...............................19

E. Gluck Corp. v. Rothenhaus,
    252 F.R.D. 175 (S.D.N.Y. 2008) ...............................................................................................7

Indep. Asset Mgmt. LLC v. Zanger,
   538 F. Supp. 2d 704 (S.D.N.Y. 2008)......................................................................................10

Koar v. United States,
   No. 96 Civ. 5166, 1997 WL 1038181 (S.D.N.Y. Sept. 2, 1997) ...............................................9

Long Island R. Co. v. Northville Indus. Corp.,
   41 N.Y.2d 455 (1977) ..............................................................................................................11

Louis Vuitton Malletier v. Dooney & Bourke, Inc.,
   2006 WL 2807213 (S.D.N.Y. Sept. 28, 2006)...........................................................................7

Maflo Holding Corp. v S. J. Blume, Inc.,
   308 NY 570 (1977) ..................................................................................................................11

Morley v. Ciba-Geigy Corp.,
  66 F.3d 21 (2d Cir. 1995) ........................................................................................................18

Oswell v. Morgan Stanley Dean Witter & Co.,
   507 F. Supp. 2d 484 (D.N.J. 2007) ..........................................................................................10



                                                                   iii
             Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 4 of 27




Pannonia Farms, Inc. v. USA Cable,
   426 F.3d 650 (2d Cir. 2005).......................................................................................................8

Pitcher v. Benderson-Wainberg Assocs. II, Ltd. P’ship,
    277 A.D.2d 586 (App. Div. 3d Dep’t 2000) ............................................................................11

Revson v. Cinque & Cinque, P.C.,
   221 F.3d 71 (2d Cir. 2000).......................................................................................................17

Safe-Strap Co. v. Koala Corp.,
   270 F. Supp. 2d 407 (S.D.N.Y. 2003)................................................................................16, 22

Storey v. Cello Holdings, L.L.C.,
    347 F.3d 370 (2d Cir. 2003).................................................................................................8, 16

Sussman v. Bank of Israel,
   56 F.3d 450 (2d Cir. 1995).......................................................................................................17

Tirse v. Andrews,
    128 A.D.3d 1112 (App. Div. 3d Dep’t 2015) ..........................................................................12

United States v. Int’l Brotherhood of Teamsters, Chauffeurs, Warehousemen &
   Helpers of Am., AFL-CIO,
   948 F.2d 1338 (2d Cir. 1991)...................................................................................................19

W.K. Webster & Co. v. Am. President Lines, Ltd.,
   32 F.3d 665 (2d Cir. 1994).......................................................................................................21

ZCWK Assocs., L.P. v. Spadaro,
  233 A.D.2d 126 (App. Div. 1st Dep’t 1996) ...........................................................................12

Rules

Fed. R. Civ. P. 11 .................................................................................................................. passim




                                                                    iv
             Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 5 of 27




                                                INTRODUCTION

           This case asserts straightforward claims based on a tenant’s wrongful repudiation of a

valuable, long-term lease. As alleged in the Amended Complaint and explained in Plaintiffs’

opposition to Defendant’s motion to dismiss, after entering into a binding contract and inducing

Plaintiffs to spend millions of dollars on custom modifications for a highly specific use,

Defendant abruptly abandoned the project and repudiated its ten-year commercial lease

agreement when COVID-19 began spreading rapidly in New York. That repudiation caused

significant damages in the form of, e.g., wasted expenses, lost income, and loss of value for the

relevant property. Plaintiffs have asserted valid claims based on these facts.

           Defendant responded to these claims with a meritless motion to dismiss, which Plaintiffs

accurately and fully rebutted in their opposition papers. Not content to file just one baseless

motion, Defendant then piled on quickly with a patently meritless Rule 11 motion. In its latest

poorly aimed salvo, Defendant makes flatly incorrect, sweeping pronouncements that the claims

underlying “the entire action” are “frivolous,” “impossible,” and “barred by the Lease and

Guaranty.” Br.1 at 22. Defendant doesn’t even try to back these claims up. Instead, it offers three

supposed “examples,” none of which comes remotely close to showing sanctions are warranted.

           Two of the three “examples,” by Defendant’s own admission, challenge only the measure

of damages for Plaintiffs’ breach of contract claim. Defendant’s argument ignores that Plaintiffs

have cited binding authority in support of their claim for anticipatory repudiation, authority that

Defendant has utterly failed to distinguish. By making a superficial and premature declaration of

“victory” on this point through a meritless Rule 11 motion, Defendant hopes it will stick. As

explained below, it should not.



1
    Defendant’s Brief in Support of its Motion for the Imposition of Sanctions Pursuant to Rule 11 (ECF No. 27).

                                                           1
         Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 6 of 27




       Defendant also ignores the broad scope of damage claims asserted by Plaintiffs and the

fact that significant proceedings (including fact discovery) stand between this moment and any

damages award. As such, and as Plaintiffs amply explained in their opposition to Defendant’s

motion to dismiss, this is not the proper stage of the case for calculating damages. All that is

required now is a plausible allegation of damages, a hurdle that Plaintiffs’ straightforward

damages claims clear by a country mile. Nothing about these damage claims comes close to

warranting sanctions.

       Next, Defendant accuses Plaintiffs of making “false allegations.” In fact, Defendant only

claims one—that Quarters proposed entering into a side letter that stated the exact opposite of

what they would be telling Plaintiffs’ lender. And Defendant has not once actually denied it

made just such a proposal. Incredibly, Defendant even submitted a declaration from one of its

employees who attended the relevant call, who says nothing about the side letter offer. See

generally Decl. of Barbara Albert, ECF No. 26 (“Albert Decl.”). By contrast, Plaintiffs have filed

a declaration of Cedar’s principal, Mark Tress, which states in no uncertain terms that Quarters

did make this proposal. In short, Defendant seeks sanctions for the purported “falsity” of a

factual statement that all evidence shows was true. That argument is beyond meritless; it is

frivolous.

       Finally, Defendant argues that alleged threats of litigation from Mr. Tress and others

somehow warrant sanctions because their sole purpose was supposedly to intimidate and strong-

arm a large, multi-national company in the context of an arm’s-length business relationship. That

argument is false and facially implausible. The reason for this lawsuit is self-evident: recovery of

the damages Defendant caused to Plaintiffs. Defendant actively encouraged Plaintiffs to pour

large sums of time and money into the Brooklyn Property (or “Premises”) and then, after



                                                  2
           Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 7 of 27




COVID-19 began spreading rapidly, came up with a bogus theory that Plaintiffs had defaulted,

abandoned the project, and left Plaintiffs holding the bag. Unsurprisingly, the Second Circuit has

held that there is absolutely nothing wrong with threatening a lawsuit to resolve a business

dispute like this one.

          In sum, Defendant does not even come close to backing up the reckless invective it

launches against Plaintiffs and its counsel throughout its brief. Plaintiffs have properly pled

claims against the Defendant and this case should proceed on the merits. The motion should be

denied.

                         COUNTERSTATEMENT OF RELEVANT FACTS

          The Amended Complaint and Plaintiffs’ Opposition to Defendant’s Motion to Dismiss

(“MTD Opposition” or “MTD Opp.”) sets forth a thorough recitation of the relevant facts.

Plaintiffs will not burden the Court with a duplicative recitation, but Plaintiffs note below certain

additional facts and inaccuracies contained in the Relevant Facts section in Defendant’s brief.

I.        The Lease & Guaranty

          In describing the Lease, Defendant continues to advance as a “fact,” its erroneous

argument that the failure to deliver the Premises by the Outside Delivery Date was a “default”

under the Lease. This misapprehension permeates its Rule 11 motion.

          As pleaded in the Amended Complaint and explained in the MTD Opposition, the Lease

had no representation, warranty, or covenant that the renovations would be completed by

November 30, 2019. MTD Opp. at 15. In fact, the Lease specifically contemplates scenarios

where the Premises are not delivered by the “Outside Delivery Date.” There can be no genuine

dispute about this. And in accusing Plaintiffs of misstating the Lease, Defendant does just that.




                                                  3
         Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 8 of 27




       Defendant suggests that the relevant representation, warranty, or covenant is contained in

Section 3.1 of the Lease. Br. at 7. But, this provision simply does not say that the Premises must

be completed by November 30. Instead, Section 3.1 says in its entirety:

               Landlord, at Landlord’s sole cost and expense, shall complete the
               renovation of the Building in accordance with Exhibit C attached hereto
               (“Landlord’s Work”), in order that the completion of Landlord’s Work
               shall provide a “turn-key” build-out of the Premises for Tenant as of the
               Delivery Date, with the Premises ready for use and occupancy for the
               Initial Permitted Use by Tenant, Tenant’s Customers, and their respective
               guests, licensees and invitees.

The Delivery Date is defined in the very next section as the date on which a number of “Delivery

Conditions” were satisfied. See Lease § 3.2. It does not mention a date certain at all—only noting

that the Delivery Date cannot occur before the Anticipated Delivery Date. Id. Section 3.3, in

turn, notes that “[a]s of the Effective Date, the Delivery Date is currently anticipated to occur on

or about one hundred twenty (120 days) after the Effective Date” (i.e., November 3, 2019) and

refers to this date as the “Anticipated Delivery Date.” Section 3.3 also requires the Landlord to

give Tenant notice 30 days in advance of when it “anticipates the Delivery Date to occur.”

Section 3.5 then provides:

               If the Delivery Date has not occurred on or before November 30, 2019
               (the “Outside Delivery Date”), then Tenant, in its sole discretion, may
               elect one of the following additional rights: (i) give Landlord a written
               notice of termination of this Lease . . . ; or (ii) receive one (1) day of Base
               Rent and Additional Rent abatement (in an amount equal to the applicable
               Rent rate for periods following any Rent abatement) for each day of delay
               that the actual Delivery Date extends beyond the Outside Delivery Date.

Lease § 3.5 (emphasis added).

       These provisions make clear that, as Plaintiffs pleaded, no representation, warranty, or

covenant in the Lease required delivery by the Anticipated Delivery Date (November 3, 2019) or

the Outside Delivery Date (November 30, 2019). The “Delivery Date” is defined as the date on



                                                  4
             Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 9 of 27




which certain of the Landlord’s work on the Premises has been performed, not a specific date by

which obligations must be performed. Defendant seeks to conflate these terms to write a

nonexistent covenant into the Lease.

           Finally, Defendant argues that Section 3.1 must be a representation, warranty, or convent

to deliver by November 30, 2019, because Article 3 of the Lease is captioned “Landlord’s

Representations and Warranties and Covenants; Delivery of Premises.” The Lease itself rejects

that argument. Section 25.10 of the Lease makes clear that captions, like the one Defendant relies

on, “are for convenience only and shall not affect the interpretation of the provisions hereof.”

II.        Defendant’s Failure to Deliver an Estoppel Certificate as Required by the Lease

           As described in the Amended Complaint, four months passed from the Outside Delivery

Date, and Defendant did not even whisper the word “default” (or “termination” for that matter).

To the contrary, Defendant actively encouraged Plaintiffs to continue investing time and

resources into the project throughout that time period.

           It was only in March 2019, as the COVID-19 pandemic reached New York City, that

Defendant mentioned a supposed default for the first time. Tellingly, Defendant did not provide

written notice of that supposed default and the opportunity to cure, as would be required by

Section 16.1 Lease.2 Instead, Defendant insisted that an uncured default be referenced in an

estoppel certificate that the Lease required Defendant to provide. Kritzer Decl.3 Ex. A at

Quarters 000089.

           Mr. Tress communicated that he would not acknowledge a default on the estoppel

certificate (because Cedar had not defaulted). Id. In a phone call, Quarters then proposed


2
  In fact, Defendant has never actually noticed a default to Plaintiffs under the Lease. Even the termination notice
that they would later send to Plaintiffs said nothing of a default.
3
    Declaration of Nathaniel J. Kritzer, filed contemporaneously herewith.

                                                           5
            Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 10 of 27




executing a side letter, which would acknowledge purported defaults while issuing an estoppel

for delivery to the lender stating the opposite. Tress Decl.4 ¶ 4. Mr. Tress immediately rejected

that proposal as soliciting outright bank fraud. Id.

           In arguing these allegations are false, Defendant primarily claims that because an earlier

email chain it cites does not contain the solicitation of fraud alleged in the complaint (and instead

repeatedly requests a phone conversation), Quarters could not possibly have proposed that

conduct in the subsequent phone call. Br. 7-9. The flaw in that reasoning is obvious: a party can

say one thing in an email and another in a phone conversation. And there is, in fact, uncontested

evidence that the Amended Complaint’s allegations regarding that call are entirely correct. Tress

Decl. ¶ 4.

           The evidence gets worse for Defendant the closer one looks. To ensure a full record in

opposition to the Rule 11 motion, Plaintiffs sought discovery from Defendant shortly after the

Rule 11 motion was filed. In particular, Plaintiffs asked for all documents relating to certain

conversations referenced in the declaration submitted by Defendant’s witness. See Kritzer Decl.

Ex. B at 13-14; ECF No. 29-1. In response to that request, Quarters produced, among other

documents, an email from Jaryd Lindheim of Quarters to his business colleagues Bobby Condon,

Philip Grace, and Rui Barros, copying Quarters’ in-house counsel, Lori Albert (the “Lindheim

Email”). See Kritzer Decl. Ex. C.

           Even in heavily redacted form,5 the Lindheim Email directly contradicts Defendant’s

argument in its Rule 11 motion. See Br. at 8-9. Specifically, the Lindheim Email states explicitly

that, in the March 19 phone call, Quarters “drew a line in the sand” by suggesting the parties use


4
    Declaration of Mark Tress, filed contemporaneously herewith.
5
  Plaintiffs have separately sought in camera review and production of an unredacted copy of this email and reserve
the right to supplement the record. ECF No. 28.

                                                          6
        Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 11 of 27




a separate document (instead of the estoppel, which would be given to the bank) to

“acknowledge” supposed defaults. Kritzer Decl. Ex. C. Mr. Tress rejected that proposal. Tress

Decl. ¶ 4. These are the same facts Plaintiffs alleged, and which Defendant incorrectly argues

warrant sanctions. See Am. Compl. ¶ 40 (“Quarters suggested that it could issue an estoppel

certificate stating there were no uncured defaults under the Lease, which Cedar could then

present to its bank to get funding, if Cedar would sign a ‘side letter’ stating the opposite.”).

III.   Pre-Litigation Communications Between the Parties

       A repeated—and false—refrain from Defendant is that Plaintiffs “leaked” the filing of

this case to The Real Deal (“TRD”). E.g., Br. at 1. Whatever that statement could mean

regarding a publicly filed complaint, it is simply incorrect. See Tress Decl. ¶ 5. TRD, like other

media outlets, is perfectly capable of searching public filings and publishing on whichever ones

it chooses. That is exactly what happened here. See id ¶¶ 5-6.

       The First Amendment of the United States Constitution protects the freedom of the press

to report on court proceedings such as this one. There was simply nothing improper about TRD’s

decision to report accurately on this case. That reporting does not warrant sanctions against

anyone, much less Plaintiffs, who simply filed a lawsuit that caught a reporter’s eye.

                                           ARGUMENT

I.     Applicable Legal Standards

       Sanctions are an “extreme measure” reserved for only the most extraordinary

circumstances. See e.g., Bobcar Media, LLC v. Aardvark Event Logistics, Inc., No. 16-CV-885

(JPO), 2019 WL 422613, at *5 (S.D.N.Y. Feb. 4, 2019); E. Gluck Corp. v. Rothenhaus, 252

F.R.D. 175, 178 (S.D.N.Y. 2008); Louis Vuitton Malletier v. Dooney & Bourke, Inc., 2006 WL

2807213, *6 (S.D.N.Y. Sept. 28, 2006) (observing that “[s]anctions should always be a (very)

last resort” and noting, in particular, that the court was “not persuaded at this early [motion to

                                                  7
         Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 12 of 27




dismiss] stage of the proceedings” ). “‘[T]he standard for triggering the award of fees under Rule

11 is objective unreasonableness’ and is not based on the subjective beliefs of the person making

the statement.” Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 387 (2d Cir. 2003) (quoting

Margo v. Weiss, 213 F.3d 55, 65 (2d Cir. 2000)); see also Bobcar Media, LLC, 2019 WL 422613

at *2.

         To establish a Rule 11(b)(2) violation, it must be “patently clear that a claim has

absolutely no chance of success under the existing precedents, and where no reasonable

argument can be advanced to extend, modify or reverse the law as it stands.” E. Gluck Corp, 252

F.R.D. at 178; Bobcar Media, LLC, 2019 WL 422613 at *3. “[T]he extent to which a litigant has

researched the issues and found some support for its theories even in minority opinions, in law

review articles, or through consultation with other attorneys” is relevant to deciding a Rule 11

motion. Fed. R. Civ. P. 11 advisory committee note to 1993 amendments. To establish a Rule

11(b)(3) violation, a factual contention must be utterly lacking in any factual support. Storey,

347 F.3d at 388.

         Courts maintain a high bar for establishing a Rule 11 violation given judicial

concern for encouraging full advocacy of a parties’ position, and concern for abuse of the

rule. As the Second Circuit has expressly cautioned:

                Rule 11 sanctions are a coercive mechanism, available to trial court
                judges, to enforce ethical standards upon attorneys appearing before them,
                while being careful not to rein in zealous advocacy. Although the
                imposition of sanctions is within the province of the district court, “any
                such decision [should be] made with restraint and discretion.”

Pannonia Farms, Inc. v. USA Cable, 426 F.3d 650, 652 (2d Cir. 2005) (quoting Schlaifer

Nance & Co. v. Estate of Warhol, 194 F.3d 323, 334 (2d Cir. 1999)).




                                                  8
        Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 13 of 27




       In cases where the movant’s Rule 11 motion is denied, a court may issue sanctions

against the movant because “the filing of a motion for sanctions is itself subject to the

requirements of the rule and can lead to sanctions.” Fed. R. Civ. P. 11 advisory committee note

to 1993 amendments. See also Koar v. United States, No. 96 Civ. 5166, 1997 WL 1038181, at *2

n.2 (S.D.N.Y. Sept. 2, 1997) (Bernikow, M.J.) (“[T]he making of a frivolous Rule 11 motion can

itself result in sanctions against the movant.”). The nonmoving party need not file a cross-motion

to receive fees, as the court can award reasonable expenses to the prevailing party, including

attorney’s fees, incurred in presenting or opposing the motion. See Fed. R. Civ. P. 11 advisory

committee note to 1993 amendments (“[S]ervice of a cross motion under Rule 11 should rarely

be needed since under the revision the court may award to the person who prevails on a motion

under Rule 11—whether the movant or the target of the motion—reasonable expenses, including

attorney’s fees, incurred in presenting or opposing the motion”); Fed R. Civ. P 11(c)(2) (“If

warranted, the court may award to the prevailing party the reasonable expenses, including

attorney’s fees, incurred for the motion”).

II.    Plaintiffs’ Claims Are Meritorious and Supported by Binding Precedent

       Defendant relies heavily on a false and sweeping contention that “all of Plaintiffs’ claims

against Defendant are frivolous.” Br. at 15. But Defendant does not come close to showing this.

In contrast to the sweeping scope of its rhetoric, Defendant limits argument to three purported

“examples” from the Amended Complaint, two of which concern calculation of damages (an

issue that is not even before the Court at this stage). None of these “examples” comes close to

validating Defendant’s conclusory argument that “all” of Plaintiffs’ claims are “frivolous.”

       First, Defendant sets up a straw man by arguing that Plaintiffs are seeking “future rent”

as damages, then immediately attacks its own “future rent” theory (which is found nowhere in

the Amended Complaint). Br. at 15. As an initial matter, Defendant ignores that Plaintiffs are
                                                 9
        Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 14 of 27




simply asserting a claim for the benefit of their bargain under the Lease under a total breach

theory, not a claim for all future rent due to a tenant falling behind on rent, the fact pattern in the

cases Defendant relies on to frame its argument. And Defendant ignores that this is just one of

several damages theories that Plaintiffs assert, which also include, for example, loss of value and

lost expenditures (see MTD Opp. at 14). The precise measure of damages does not need to be—

and should not be—determined now, before discovery has gone forward and before submission

of any expert analysis on damages. All that is required at this early stage is a “plausible

allegation of damages.” Indep. Asset Mgmt. LLC v. Zanger, 538 F. Supp. 2d 704, 709 (S.D.N.Y.

2008); MTD Opp. at 14. The Amended Complaint satisfies that requirement in spades. Compare

MTD Opp. at 14 with MTD Reply at 3-5 (failing to rebut Plaintiffs’ arguments). See also Oswell

v. Morgan Stanley Dean Witter & Co., 507 F. Supp. 2d 484, 489 n.3 (D.N.J. 2007) (“A Rule 11

motion is seldom the proper crucible for adjudicating underlying claims that have not been

subjected to dispositive motion practice or trial.”).

       Even putting aside, arguendo, the light pleading burden at this stage, Plaintiffs have

offered unrebutted, applicable legal authority supporting a claim for total breach under the

anticipatory repudiation doctrine. MTD Opp. at 13 n.6. Indeed, Defendant’s Reply in Further

Support of its Motion to Dismiss (“MTD Reply”) spends several pages trying (unsuccessfully) to

distinguish this authority. See MTD Reply at 3-5. Defendant’s arguments in its brief and in the

MTD Reply are wrong and cannot form the basis for sanctions.

       It is a bedrock principle of New York law that “a wrongful repudiation of the contract by

one party before the time for performance entitles the non-repudiating party to immediately

claim damages for a total breach.” Am. List Corp. v. U.S. News & World Report, Inc., 75 N.Y.2d

38, 44 (1989). Defendant’s suggestion that New York law per se does not allow claims for



                                                  10
        Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 15 of 27




“future rent” under an anticipatory repudiation theory (Br. at 15-16, MTD Reply at 3) misses the

mark widely. As explained by the Court of Appeals in Northville Industries, the key to whether a

plaintiff can sustain a claim for damages based on an anticipatory breach of an agreement is not

simply the superficial question of whether it involves a landlord-tenant relationship – it is

whether the agreement contains mutually interdependent contractual obligations. Long Island R.

Co. v. Northville Indus. Corp., 41 N.Y.2d 455, 465 (1977) (citing, inter alia, 11 Williston,

Contracts, § 1327 at 157). Examining Maflo, on which Defendant chiefly relies, the Court of

Appeals in Northville Industries explained in dicta that leases are examples of contracts “where

obligations are sometimes treated as independent” (rather than interdependent), and it is “perhaps

for this reason,” courts in New York, including the court in Maflo, have required rent

acceleration clauses for claims seeking future rent. Id. (discussing Maflo Holding Corp. v S. J.

Blume, Inc., 308 NY 570, 575 (1977)). The Court of Appeals went on to explain how the

agreement at issue there did contain mutual, interdependent obligations and, thus, permitted a

claim for future moneys owed. Id. at 468.

       The Third Department applied this very logic to a lease in Pitcher. There, the court

reviewed the lease and concluded that it “imposed continuing obligations on [landlord] beyond

simply making the premises available to [tenant] at the beginning of the lease term, including

continuing obligations on [landlord’s] part to repair the structural components of the building.”

Pitcher v. Benderson-Wainberg Assocs. II, Ltd. P’ship, 277 A.D.2d 586, 587 (App. Div. 3d

Dep’t 2000). Thus, “the lease did in fact contain the requisite mutually interdependent




                                                 11
         Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 16 of 27




contractual obligations such that the doctrine of anticipatory breach should not have been

rejected as a matter of law.” Id.6

        The same is true here. As of the date of the anticipatory breach, the agreement remained

bilateral with both sides having mutually interdependent obligations. For example, the Lease

required Plaintiffs to, inter alia: (1) “warrant to Tenant for five (5) years . . . all repairs and

replacements (including materials and labor) for all mechanical, electrical and plumbing systems

… and for all interior build-out(s),” (Lease 3.9(c)); (2) ensure the land and building were in

compliance with all laws (Lease 3.9(d), (f)); and (3) not apply for any tax abatements that would

cause the Premises to be subject to rent regulation laws. (Lease 3.9(e)).

        Defendant’s suggestion that it needed to “take possession” of the Premises, or that the

Rent Commencement Date under the Lease needed to occur, has no bearing on this analysis. Br.

at 16; see also MTD Reply at 4. There can be no dispute that the obligations of both parties

began as of the Effective Date. MTD Opp. at 15; MTD Reply at 4. (failing to rebut Plaintiffs’

argument). And Defendant’s Rule 11 Brief cites no authority to the contrary—let alone any

authority to suggest Plaintiffs’ position is objectively unreasonable. Defendant’s citation to dicta

in cases like Tirse and ZCWK, cited in its MTD Reply, likewise offers no support. MTD Reply at

4 (citing Tirse v. Andrews, 128 A.D.3d 1112, 1113 (App. Div. 3d Dep’t 2015) and ZCWK

Assocs., L.P. v. Spadaro, 233 A.D.2d 126, 127 (App. Div. 1st Dep’t 1996)).

        In fact, Tirse cited Pitcher with approval and remanded the case to determine whether an

anticipatory breach of the relevant lease had occurred. Tirse, 128 A.D. 3d at 1113. Furthermore,

both Tirse and ZCWK are irrelevant because they concerned situations where the landlord was



6
 The MTD Reply’s suggestion that Pitcher “does not address rent acceleration” completely ignores that the landlord
cross-claimed for future rent and that the Third Department remanded the case for a hearing on damages. 277
A.D.2d at 587.

                                                       12
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 17 of 27




the repudiating party and observed the tenant would not owe rent in a situation where the tenant

is evicted from the premises.7 Id.; ZCWK, 233 A.D.2d at 127. Indeed, in ZCWK, the First

Department’s decision made clear that the fact that tenant had not yet taken possession or

commenced paying rent was relevant simply because it meant the tenant could not yet have

defaulted on the Lease. 233 A.D.2d at 127. Here, Tenant clearly could (and did) default on the

Lease prior to taking possession.

         Second, Defendant argues that the “Amended Complaint is barred by the Lease and the

Guaranty.” Br. at 16. How so? The only support Defendant identifies for this contention is the

existence of a damages mitigation provision. That provision states only that “Landlord and

Tenant shall each use commercially reasonable efforts to mitigate any damages resulting from a

default of the other party under the Lease” and “if Landlord re-leases any portion of the

Premises,” Tenant should be entitled to a credit to its liability based on the fair market rent at the

time. Lease ¶ 19.5. Defendant does not even attempt to explain how this provision could “bar”

the Amended Complaint. In fact, Defendant’s own brief suggests this provision would only bar

Plaintiff’s claim for Defendant’s self-styled “future rent” claim. Br. at 16.

         Instead, Defendant argues that Plaintiffs should be sanctioned for saying something they

never said, i.e., a “farcical contention that Landlord cannot mitigate its damages in the next 10

years” due to prevailing COVID-19 orders. Id. at 17. In accusing Plaintiffs of misleading,

Defendant again does just that. The Amended Complaint makes no such contention. Rather, it

states that Plaintiffs “presently have no realistic way to mitigate damages” and that “[s]ince




7
  Indeed, the Defendant’s quotations from these cases both relied on the Court of Appeals’ rule in Barash (which
Defendant tellingly does not cite), which stated that the obligation to pay rent is suspended where the tenant is
actually evicted. See Tirse, 128 A.D.3d at 1113 (App. Div. 3d Dep’t 2015) and ZCWK, 233 A.D.2d at 127 (both
quoting Barash v. Pennsylvania Term. Real Estate Corp., 26 N.Y.2d 77, 82–84 (1970). That proposition has no
relevance here.

                                                         13
        Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 18 of 27




Quarters’ breach . . . prevailing government orders and social distancing guidelines have

restricted Cedar’s ability to physically show the Premises to another Tenant.” Am. Compl. ¶ 46

(emphasis added). Those allegations were completely true. Unlike Defendant—who confidently

proclaims these restrictions will soon abate—Plaintiffs do not pretend to have a crystal ball and

were not willing to boldly declare, in the Amended Complaint, the future timeline and trajectory

of those orders. Plaintiffs’ accurate allegations about government orders of public record do not

warrant sanctions.

       Third, Defendant attacks Plaintiffs’ allegation that Section 21.1 of Lease unconditionally

required Tenant to provide [an estoppel] certificate at Cedar’s request”—noting that “there is

nothing ‘unconditional’ about the obligations in Section 21.1.” Br. at 17. Again, Defendant is

wrong. Section 21.1, in its entirety states:

               Tenant shall, at any time within fifteen (15) Business Days after
               Landlord’s request, execute and deliver an estoppel certificate certifying
               the following: (i) whether this Lease is unmodified (or, if there has been a
               modification, setting forth such modification); (ii) the Commencement
               Date, the Rent Commencement Date and the Expiration Date; (iii) the
               amounts of Base Rent and Additional Rent then currently payable by
               Tenant; (iv) the date through which Base Rent and Additional Rent have
               been paid; (v) that Tenant has no knowledge of any then uncured defaults
               by Landlord under this Lease (or, if Tenant has such knowledge,
               specifying them in detail); (vi) that there are no voluntary actions and, to
               Tenant’s knowledge, involuntary actions, pending against Tenant under
               the bankruptcy laws of the United States or any State thereof; and (vii) any
               other information reasonably requested by Landlord. Any present or future
               Mortgagee and/or purchaser of the Project may rely upon any such
               estoppel certificate.

       There is not a single “condition” to be found in this provision. Defendant suggests that

subsection (v) above is a condition. But it clearly is not. It simply instructs the Tenant to note

known, uncured defaults on the estoppel certificate. As described above, it is clear that Plaintiffs

did not commit any default. See Counterstatement of Relevant Facts, Sec. I, supra. Nor did

Defendant ever notice one. Indeed, Defendant never once even mentioned the notion of a
                                                 14
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 19 of 27




“default” until the time came to deliver the estoppel certificate.8 Defendant is free to advance its

counter-factual “default” argument on the merits, but there is nothing inaccurate about Plaintiffs’

allegations, much less do they warrant sanctions.

III.     The Allegations in the Complaint Are True and Supported by Evidence

         Though Defendant argues incorrectly that the Amended Complaint is replete with false

allegations, it only challenges one allegation as supposedly false: that, during a March 2020

telephone conversation, Defendant suggested to Mr. Tress that the parties could enter into a side

letter acknowledging that Plaintiffs defaulted on the Lease but then provide an estoppel

certificate to Plaintiffs’ lender that stated there were no known uncured defaults. See Am.

Compl. ¶ 40. Unrebutted evidence shows that allegation is true, not false.

         Incredibly, though it seeks sanctions, Defendant does not even deny that it made just

such a proposal. Ms. Albert’s declaration goes as far as saying that the Amended Complaint

“omits the details of the phone call” but does not deny that Quarters proposed entering into the

side letter described in the Amended Complaint. Albert Decl. ¶ 4. Defendant’s MTD Reply

likewise states that only that “Landlord refused to execute” the “purported side letter.” MTD

Reply at 9 n.14. And that “there is nothing illegal about the alleged ‘side letter,’ as any

modification of the Lease must be in writing.9” Id. Defendant’s tacit admission is deafening.

         The only evidence that Defendant actually offers to support its contention of false

allegations about statements in a phone call is email traffic that preceded the call. Defendant

suggests that these communications definitively establish that the phone conversation was about


8
 Even the termination notice sent by Tenant a month later did not include a mention of a default. Rather, the notice
merely states that the failure to deliver the Premises by the Outside Delivery Date gives Tenant “termination rights.”
See ECF No. 11-4 at 3.
9
 This dodge is, of course, beside the point. Plaintiffs allege that Defendant wanted to say one thing to a bank, while
acknowledging that the very opposite was true in a side letter (which Defendant calls an “amendment”). See Am.
Compl. ¶ 40. The Lease’s requirements for amending the agreement are simply irrelevant to this issue.

                                                          15
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 20 of 27




an unrelated amendment to the agreement and not to elicit a side letter to the estoppel. That is

incorrect. As Plaintiffs argued in their MTD Opposition, it is not at all surprising that Defendant

would not want to put its fraudulent proposal in writing. Further, correspondence that actually

purports to memorialize the call—which Defendant withheld from the Court on its Rule 11

motion and the produced only in redacted form following repeated requests—confirms that the

Amended Complaint’s allegations are accurate. See Counterstatement of Relevant Facts, Sec. II,

supra.

         In short, Defendant has not come close to establishing that this allegation is “utterly

lacking in support.” Fed. R. Civ. P. 11(b)(3); Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 388

(2d Cir. 2003) (internal quotations and citations omitted). Indeed, the only direct evidence on this

point confirms Plaintiffs’ allegations. Tress Decl. ¶ 4. At very most, Defendant has raised a

disputed question of fact to be decided later in the proceedings, but certainly not a violation of

Rule 11(b)(3). See Safe-Strap Co. v. Koala Corp., 270 F. Supp. 2d 407, 418-19 (S.D.N.Y. 2003)

(observing that Rule 11 motion was an inappropriate attempt at deciding disputed issues in the

litigation and that a ruling on the motion prior to having a full record would be inappropriate).10

IV.      Defendant’s Allegations of an “Improper Purpose” are Wrong and Cannot Support
         a Motion for Sanctions

         Defendant next argues that this case was brought with an improper purpose to “besmirch

Quarters’ reputation, and try to strong arm Tenant into withdrawing its Termination Notice.” Br.

at 20. This is nonsense. The purpose of Plaintiffs’ complaint is clear on its face. Defendant




10
  Defendant does not cite any authority to the contrary. Defendant only cites three cases for the broad proposition
that claims cannot be made in bad faith or with the intention of harassing one’s adversary. Br. at 19. As set forth
below, each of the cases only lends further support to Plaintiffs’ arguments. See infra at 21-22.


                                                         16
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 21 of 27




encouraged Plaintiffs to invest over a million dollars into the property, asserted a bogus default,

and then tried to leave Plaintiffs holding the bag.

         Defendant’s arguments also miss a fundamental point that they acknowledge earlier in

their brief—the inquiry into whether conduct is sanctionable is an objective one. See Br. at 14. It

is for this reason that the Second Circuit has made clear than a party’s subjective intentions are

irrelevant if it has brought a non-frivolous claim. Sussman v. Bank of Israel, 56 F.3d 450, 459

(2d Cir. 1995).11

         Defendant’s account of the statements made by Mr. Tress (and others) to them prior to

the commencement of this lawsuit is, thus, simply irrelevant. As the Second Circuit explained in

Sussman, it is not the role of Rule 11 to safeguard a defendant from public criticism that may

result from the assertion of nonfrivolous claims. Id. The court went on to explain that “[m]ere

warnings by a party of its intention to assert nonfrivolous claims, with predictions of those

claims’ likely public reception, are not improper.” Id. The Second Circuit also concluded that

certain prelitigation correspondence that threatened litigation did not change the analysis.12 The

court explained, “[i]t is hardly unusual for a would-be plaintiff to seek to resolve disputes

without resorting to legal action; prelitigation letters airing grievances and threatening litigation

if they are not resolved are commonplace, sometimes with salutary results, and do not suffice to



11
  Adopting the Ninth Circuit’s reasoning, the Second Circuit explained that “the reason for this rule regarding
complaints is that the complaint is, of course, the document which embodies the plaintiff’s cause of action and it is
the vehicle through which [he or she] enforces [his or her] substantive legal rights. Enforcement of those rights
benefits not only individual plaintiffs but may benefit the public, since the bringing of meritorious lawsuits by
private individuals is one way that public policies are advanced . . . . [I]t would be counterproductive to use Rule 11
to penalize the assertion of non-frivolous substantive claims, even when the motives for asserting those claims are
not entirely pure. . . .[A] determination of improper purpose must be supported by a determination of frivolousness
when a complaint is at issue.” Sussman, 56. F3d at 459 (quoting Townsend v. Holman Consulting Corp., 929 F.2d
1358, 1362 (9th Cir.1990) (alterations original).
12
  The alleged purpose there was to designed to force withdrawal of another action by threatening the Israeli
government with bad publicity. Sussman, 56 F.3d at 459.


                                                          17
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 22 of 27




show an improper purpose if nonfrivolous litigation is eventually commenced.” Id. See also

Revson v. Cinque & Cinque, P.C., 221 F.3d 71, 80-81 (2d Cir. 2000) (citing Sussman with

approval and finding that plaintiff could not be sanctioned for public accusations of fraud where

he reasonably believed he could prove it). 13

         The cases Defendant cites in support of this argument, and throughout its brief,

underscore that this is not the “extreme case” where sanctions are warranted. Bobcar Media,

2019 WL 422613 at *5 (internal quotations and citations omitted). Notably, in a number of these

cases, the parties did not just dispute a particular factual or legal proposition (as is the case here).

Rather, the trial court had expressly found a particular proposition to be incorrect and the

sanctioned party pursued the claim anyway.

         For example, in Morley (Br. at 19), the court imposed sanctions because a plaintiff

“willful[ly]” filed an amended pleading that directly “contravene[ed]” two orders from the court

about the permissible scope of the pleading—including an express determination that plaintiff

was not entitled to compensatory or punitive damages under the ADEA and an express

instruction plaintiff should not seek them in the amended pleading. Morley v. Ciba-Geigy Corp.,

66 F.3d 21, 25 (2d Cir. 1995). Because the amended pleading included a request for those

damages anyway, the Second Circuit agreed the pleading could only be viewed as a means of

threatening the defendant into a larger settlement. Id.14


13
  Defendant’s criticism of the inclusion of already public Internet reviews of its service are similarly unavailing. As
the Amended Complaint makes clear, these reviews demonstrate that Quarters was not having operational success in
the United States during the relevant time period. As with the economic downturn caused by COVID-19, these
reviews and media accounts provide important context as to why Quarters suddenly wanted to find a reason to
abandon a project that it had, for months, told Plaintiffs it was committed to. Plaintiffs expect that discovery will
further confirm these accounts.
14
  Morley is also notable because it expressly contrasted its facts to those of Sussman—noting that while both parties
threatened claims, Morley’s claims were unambiguously barred by the law of the case while Sussman’s claims
were “not . . . meritless.” Id. at 25 (citing Sussman, 56 F.3d at 459).


                                                          18
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 23 of 27




         Likewise, in Baasch (Br. at 19), the court sanctioned a party where the court “previously

warned Baasch in clear and unmistakable terms that his underlying action was frivolous” and the

Baasch filed the motion at issue anyway. Baasch v. Reyer, 827 F. Supp. 940, 944 (E.D.N.Y.

1993). Accord United States v. Int’l Brotherhood of Teamsters, Chauffeurs, Warehousemen &

Helpers of Am., AFL-CIO, 948 F.2d 1338, 1345 (2d Cir. 1991) (sanctioning defendant for,

among other reasons, pursuing arguments previously rejected by courts hearing the dispute).15

         In Bello (Br. at 21), the court relied on its inherent power to sanction a plaintiff after

identifying more than seven different types of harassing behavior. Bello v. Barden Corp., No.

3:01CV01531(AWT), 2006 WL 2827091, at *11-14 (D. Conn. Sept. 29, 2006). This conduct

including filing numerous nuisance value lawsuits (rather than one consolidated lawsuit) for no

objectively reasonable reason and continuing to press causes of action that the court and the

sanctioned party’s adversaries consistently demonstrated were without merit. Id.

         Finally, in Colliton (Br. 21-22), the court sanctioned a plaintiff for an amended complaint

that was a “transparent attempt to plead around the legal defenses presented by [the defendant].”

Colliton v. Cravath, Swaine & Moore LLP, No. 08 CIV 0400 (NRB), 2008 WL 4386764, at *13

(S.D.N.Y. Sept. 24, 2008), aff’d, 356 F. App’x 535 (2d Cir. 2009). The court noted, for example,

that the plaintiff alleged the infliction of emotional distress up to the end of his employment. But

when the defendant asserted that this date fell outside the statute of limitations, the plaintiff

amended his pleading to allege the intentional infliction continued after he left his job. Id. at *10-

11. On top of this pleading, the plaintiff threatened to (and, in fact, did) sue a number of


15
  While Defendant relies on Teamsters to purportedly seek sanctions based on the Court’s “inherent power,” the
Second Circuit did not even reach the issue of whether sanctions based on the trial court’s inherent power were
appropriate there. Id. Indeed, the court echoed the Supreme Court’s warning that this power should be exercised
with “restraint and discretion.” Id. (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991)). And sanctions will
only be upheld when there is “clear evidence that the actions are entirely without color, and are taken for reasons of
harassment or delay or for other improper purposes and a high degree of specificity in the factual findings of the
lower courts.” Id. (internal quotations omitted).

                                                          19
         Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 24 of 27




Cravath’s large corporate clients for “tortious interference with his employment contract” if

Cravath refused to settle. Id. at 14.

        Each of these cases illustrates precisely what an “extreme case” and a true “improper

purpose” looks like. Defendant’s baseless challenges are light years away from the authorities on

which it relies.

V.      Defendant’s Refusal to Provide Full Discovery Precludes Its Motion for Sanctions

        Defendant has outright refused to provide full discovery into the facts underlying its own

Rule 11 motion. This alone warrants denial of the motion, independent of all the foregoing bases

for denial.

        After Defendant filed its baseless Rule 11 motion, Plaintiffs sent a request for all

correspondence relating to the assertions made and conversations referenced in Ms. Albert’s

declaration. See Kritzer Decl. Ex B at 13-14. Defendant initially deflected that request with a

number of reciprocal demands, stating it would produce these obviously discoverable documents

only if Defendant made a number of unrelated discovery concessions. Id. at 12. Plaintiffs

welcomed the prospect of a more fulsome discussion of how to move discovery forward but

made clear they would not allow that to delay production of correspondence relating to

Plaintiffs’ motion, which Defendant should have collected and reviewed before filing their

motion. Id. at 11. Recognizing the absurdity of its position that it could withhold documents

relevant to its own sanctions motion, Defendant made a limited and incomplete production of

some, but not all, of the relevant documents. Id. at 6-8.

        Even Defendant’s limited production is devastating to its position. See Counterstatement

of Relevant Facts, Sec. II, supra. So much so, that Defendant has refused to provide further

discovery relevant to this motion based on an absurd position that Plaintiffs’ discovery into



                                                 20
        Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 25 of 27




Defendant’s assertions in its own Rule 11 motion should be “stayed” because it filed a separate

motion under Rule 12(b)(6). See Kritzer Decl. Ex. B at 1.

       Discovery produced to date shows that Plaintiffs have completely refused to collect

documents from the custodial files of at least three highly relevant individuals—Bobby Condon,

Philip Grace, and Rui Barros—each of whom was an addressee of the Lindheim Email

disclosing the substance of Quarters’ fraudulent proposal. Plaintiffs are withholding these

documents based on their assertion that an as-yet nonexistent “stay” should apply to discovery

“until the resolution of the motion to dismiss.” Kritzer Decl. Ex. B at 1.

       Defendant’s position is utterly indefensible. No stay of discovery is warranted here, none

is automatically imposed or otherwise in place, and Plaintiffs will respond to any motion to stay

in full should Defendant file one. But at minimum, Defendant, who seeks to have Plaintiffs

sanctioned based on true statements about which Defendant is intentionally withholding relevant

evidence, must provide discovery relating to assertions in its own Rule 11 motion.

VI.    Defendant is Not Entitled to Any of the Sanctions It Seeks

       As described above, Defendant’s request for sanctions is entirely baseless and should be

rejected in its entirety because there has been no Rule 11 violation. See W.K. Webster & Co. v.

Am. President Lines, Ltd., 32 F.3d 665, 670 (2d Cir. 1994) (finding certain arguments were not

“so patently void of any legal or factual basis that an award of attorneys’ fees was required”).

But separate and apart from these flaws, the remedies that Defendant purports to seek under Rule

11 are completely unsupported.

       Most glaringly, Defendant has not pointed to a single authority for the proposition that it

would be entitled to dismissal of the claims with prejudice or an order directing the return of




                                                 21
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 26 of 27




Tenant’s security deposit with interest.16 The Second Circuit has been clear that a dismissal

sanction should be used in the rarest of circumstances. See Safe-Strap Co. v. Koala Corp., 270 F.

Supp. 2d 407, 417–18 (S.D.N.Y. 2003) (collecting cases). And Plaintiffs are aware of no

authority supporting Defendant’s request that Plaintiffs be directed to return the security deposit

with interest as a sanction. This unfounded request essentially asks the Court to decide the merits

of a claim that has not been brought. See id. at 416. (denying Rule 11 motion where a party was

simply using the motion to bypass resolution of a particular issue on the merits). Cf. Bobcar

Media, 2019 WL 422613, at *3 (“[C]ourts must remain mindful that the point of Rule 11

sanctions is not to compensate or reimburse the defendants for the totality of their losses, but

rather to punish and to deter future similar conduct.”) (internal citations and quotations omitted).

VII.     Plaintiffs Are Entitled to Costs for Defendant’s Frivolous Motion

         The purpose of Defendant’s Rule 11 motion is clear. Defendant has faced public scrutiny

after its wrongful conduct has come to light and seeks deflect Plaintiffs’ straightforward, well-

supported allegations by filing a motion calling them “frivolous.” The motion lacks even a grain

of merit and is a waste of the Court’s and Plaintiffs’ time.

         Rule 11(c)(2) permits the court to award, “if warranted, . . . the prevailing party

reasonable expenses, including attorney’s fees.” See Argument, Sec. I, supra. Such costs are

warranted here. As set forth above, Defendant’s brief strings together a series of accusations (and

inapposite case law) against Plaintiffs but then completely fails to back them up. For example:

                 Defendant incorrectly states that Plaintiffs’ allegations that a default occurred
                  were “false,” and then completely misstates the relevant provisions of the Lease;


16
   The only authority Defendant cites to for this proposition is In re September 11th Liability Insurance Coverage
Cases. There, Judge Hellerstein imposed a considerable monetary sanction where a defendant repeatedly took a
legal position unsupported by the evidence—which “multiplied proceedings”—and engaged in a pattern of
discovery violations. 243 F.R.D. 114, 131 (S.D.N.Y. 2007). Putting aside the mile-wide difference in facts, that case
said nothing about dismissal with prejudice or the court’s power to require a party to return property without a
decision on the merits.

                                                         22
          Case 1:20-cv-03480-JPO Document 30 Filed 08/10/20 Page 27 of 27




               Defendant incorrectly calls all of Plaintiffs’ legal theories “impossible,” and the
                only legal theory its brief challenges is Plaintiffs’ well-supported claim that it is
                entitled to damages for a total breach;

               Defendant incorrectly declares that the “Amended Complaint is barred by the
                Lease and the Guaranty” and does not point to a single provision that says so; and

               Defendant accuses Plaintiffs of making false allegations about Quarters’ side
                letter proposal, but never once denies that such an offer was made.

       Defendant has not raised a single, colorable reason why Plaintiffs should be sanctioned.

And Plaintiffs should not be required to bear costs of Defendant’s frivolous and needless motion

practice. Defendant should be ordered to pay Plaintiffs’ costs and attorneys’ fees in opposing this

motion.

                                          CONCLUSION

       For the foregoing reasons, Defendant’s motion for sanctions should be denied in its

entirety and attorney’s fees should be awarded to Plaintiffs.



Dated: August 10, 2020

                                               Respectfully submitted,

                                               STEPTOE & JOHNSON LLP

                                               By: /s/ Nathaniel J. Kritzer

                                               Nathaniel J. Kritzer
                                               Michael G. Scavelli
                                               1114 Avenue of the Americas
                                               New York, New York 10036
                                               Tel: (212) 506-3900
                                               Fax: (212) 506-3950
                                               nkritzer@steptoe.com

                                               Counsel for Plaintiffs




                                                  23
